EX PARTE QUAYLE
This application is in condition for allowance except for the following formal matters: 

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:
Claim 1 Line 6: The Examiner recommends amending “one of two movement positions” to --a first movement position and a second movement position--.
Claim 1 Line 16: The Examiner recommends amending “a plurality of movement positions of the shift body” to --a plurality of movement positions, which includes the first movement position and the second movement position--.
Claim 1 Line 18: The Examiner recommends amending “one of two movement positions” to --one of the first movement position and the second movement position--.
Claim 1 Line 19: The Examiner recommends amending “the two movement positions” to --the first movement position or the second movement position--.
Claim 2 Line 2-3: The Examiner recommends amending “the movement position” to --the first movement position of the second movement position--.

Appropriate correction is required.

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307. The examiner can normally be reached 7:30 - 5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM J KELLEHER can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.R.W./Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658